Title: From George Washington to Jean-Baptiste Donatien de Vimeur, comte de Rochambeau, 7 August 1781
From: Washington, George
To: Rochambeau, Jean-Baptiste Donatien de Vimeur, comte de


                        
                            Sir,
                             August 7th 1781.
                        
                        I have the honor to inclose (under a flying Seal for your perusal) a letter to Governor Greene, wch I hope
                            will produce the effect your Excellency desires as it is my wish to give perfect security to the Fleet at Newport in the
                            present critical moment. With sentiments of Attachmt & personal Regard—I have the honr to be Yr Excys most Ob. S.
                        
                            Go: Washington
                        
                    